Citation Nr: 1504397	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-26 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran's widow; the Veteran's daughter; the Veteran's son




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to December 1971. He died in October 2007. The appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeal (Board) from a February 2010 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and issued by the RO in Atlanta, Georgia. This rating decision denied the appellant's claim for service connection for the cause of the Veteran's death.

The appellant, the Veteran's son, and the Veteran's daughter testified before the undersigned Acting Veterans Law Judge, via videoconferencing. A transcript has been procured and is of record. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran. A review of the Virtual VA claims file reveals various adjudicatory documents that are duplicative of those contained in the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.




REMAND

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of any outstanding service personnel records, to include any records showing that the Veteran served in the Republic of Vietnam or in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) between April 1, 1968, and August 31, 1971. 

2. Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for SSA benefits, as well as copies of all medical records underlying that determination.

3. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's heart and cognitive disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. At a minimum, seek to procure any records from the offices of Dr. Jennings.

4. Provide the claims file to a qualified VA medical clinician, specifically an internist, to ascertain whether the Veteran's heart disorder or cognitive disorder was related to an incident in service, to include head trauma related to a bus accident or herbicide exposure. 

In reviewing the evidence, the examiner is especially requested to note the following:

a. The Veteran's service personnel records; 

b. The June 1971 service treatment record, in which the Veteran reported experiencing minor trauma to the left knee caused by a bus accident 10 days prior to examination, and the examiner noted treating him for a bruised knee;

c. The October 1971 service treatment record in which the Veteran reported experiencing dizzy spells;

d. The December 1971 service separation examination report, indicating that the Veteran was physically and mentally normal at discharge;

e. The March 1989 private treatment record, indicating treatment for sudden chest pain, in which the Veteran evaluated his own health prior to the onset of pain three hours previous as excellent;

f. The subsequent medical records indicating treatment for a disabling heart ailment;

g. Treatment records dating from January 2003 indicating treatment for memory loss/dementia/possible Alzheimer's disease;

h. The January 2006 private treatment record, written by Dr. Laygo, in which the Veteran reported experiencing memory problems since 2003;

i. The January 2006 letter, written by Dr. Jennings, in which the doctor stated that he had been treating the Veteran for four months and that the Veteran was participating in group therapy for Vietnam veterans; that the Veteran had experienced head trauma in an in-service bus accident and sought treatment 10 days after the accident; and that he opined that the Veteran's dementia "may be ... a result of head trauma" or "exposure to chemical agents during his service in Vietnam;" 

j. The January 2006 VA treatment record in which the Veteran denied serving in Vietnam; 

k. The April 2006 letter, written by Dr. Jennings, in which the doctor stated that the Veteran "was in a bus accident in 1971 and was hospitalized 10 days later," and opined that it was "most probable that his [dementia] problems are the result of a head trauma or chemical exposure occurring during his time of service in the Vietnam War;"

l. The April 2007 private treatment records indicating treatment for a closed head injury after a falling incident occurring that day;

m. The October 2007 death certificate, indicating that the immediate cause of the Veteran's death was "circulatory collapse" due to "atherosclerotic coronary vascular disease," and listing "acute psychosis with dementia" amongst the other significant conditions contributing to death;

n. The October 2009 letter in which Dr. Jennings wrote that the Veteran reported being "hospitalized ... for 10 days" after incurring a head trauma in an in-service bus accident; and opined that the accident "most likely caused" the Veteran's cognitive problems;

n. And the lay evidence.

Having reviewed all evidence, the examiner is asked to provide the following opinions:

a. Was the Veteran's fatal heart disability caused by service or any incident of service?

b. Was a cognitive disorder, such as dementia or Alzheimer's, caused by service or any incident of service?

c. If it is the examiner's opinion that either the Veteran's heart disability or cognitive disorder was related to service, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the condition found to be related to service contributed materially or substantially to the Veteran's death or had a material influence in accelerating the Veteran's death.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must so state and explain why.

5. After any further development deemed necessary, readjudicate the claim on appeal. If the benefits sought are not fully granted, furnish the appellant and her representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




